Citation Nr: 1642403	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  14-28 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial increased rating in excess of 70 percent for major depressive disorder (MDD) with psychotic features and anxiety disorder, not otherwise specified (NOS).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1987 to May 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2013 rating decision of the Department of Veterans Appeals (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for MDD, with psychotic features and anxiety disorder, NOS, and assigned that disability an initial rating of 70 percent.

In May 2013, the Veteran submitted a Notice of Disagreement (NOD) with the 70 percent rating.  In January 2014, the Veteran perfected his appeal by submitting a VA Form 9.  In December 2014, the RO issued a Supplemental Statement of the Case (SSOC) which determined that entitlement to an evaluation above 70 percent for MDD with psychotic features and anxiety disorder, NOS remains denied.  The claim was certified to the Board in January 2015.

The record reflects that in the January 2013 rating decision, the RO granted service connection for right ankle degenerative joint disease (DJD), and evaluated it as 10 percent disabling, effective June 1, 2011.  The Veteran filed an NOD with this rating decision in May 2013, and in the December 2013 Statement of the Case (SOC) the Decision Review Officer (DRO) denied the Veteran's claim for an initial evaluation in excess of 10 percent for right ankle DJD.  In his January 2014 substantive appeal, the Veteran checked the box indicating that he had reviewed all the SOCs received, and he wished to only appeal certain issues.  In section 10 of his substantive appeal, he referenced the enclosed evidence he had included along with the substantive appeal.  The evidence referenced by the Veteran includes a statement issued by the Veteran reflecting his continued disagreement with the rating assigned for his MDD with psychotic features and anxiety disorder, NOS.  The remainder of the statement focuses on treatment provided for the Veteran's glaucoma and bursitis - issues which are currently not on appeal.  As such, the Board finds that the issue of entitlement to an initial evaluation greater than 10 percent for service-connected right ankle DJD is not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  

FINDING OF FACT

The Veteran's service-connected MDD with psychotic features and anxiety disorder, NOS is manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to various symptoms; the symptoms do not result in both total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for MDD with psychotic features and anxiety disorder, NOS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Codes 9413, 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided the Veteran adequate notice in letters sent to the Veteran in January and October 2013.  The Board acknowledges that the January 2013 VCAA notice letter was provided in connection to the Veteran's claim for glaucoma and hemorrhoids.  However, this notice letter provided the Veteran with the information and evidence needed to substantiate his underlying service connection claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the January 2013 letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim that is the subject of this decision, and has been afforded ample opportunity to submit such information and evidence.  The Board also finds that the January 2013 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  Although the October 2013 letter was sent after the April 2013 rating decision, the timing defect of the letter was not prejudicial to the Veteran because he was subsequently provided adequate notice and was provided over one year to respond with additional argument and evidence.  Also, his claim was readjudicated, and the SOC was provided to him in December 2013, and a SSOC was provided to him in December 2014.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's rating claim.  Also, the Veteran has not indicated that he was seen regarding his disability by any provider or at any time other than the treatment reflected in the current records on file.  Indeed, at no time has the Veteran or his representative referenced outstanding records that they wanted VA to obtain or that they felt were relevant to his claim.  Therefore, all identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained.  

In addition, the Veteran was afforded VA examinations in October 2012 and March 2013.  There is no evidence that the VA examination reports are deficient in any manner.  The examiners reviewed the treatment records in the claims file, considered the Veteran's history and lay reports, and described his disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board finds that the medical examination reports, along with the Veteran's VA treatment records, are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015).  

The Board acknowledges that in a January 2015 VA Form 646, the Veteran's representative stated that the Veteran asserts that his disorder is worse than the 70 percent rating assigned.  The representative requested that the Board remand the case if it did not grant the higher rating.  The representative cited to caselaw for the proposition that if the Veteran claims condition has worsened and the available evidence is too old to adequately evaluate the condition then VA must provide a new examination.  However, the representative's only contention was that the March 2013 examination was two years old and that it was therefore too old to adequately evaluate the disability.  There is no objective evidence indicating that there has been a material change in the severity of his service-connected psychiatric disorder since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95.  There is not report of any specific worsening.  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi,15 Vet. App. 143 (2001).  



II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit), has explained that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115   (Fed. Cir. 2013). The Federal Circuit stated as follows: 

Language in Vasquez-Claudio indicates that the phrase symptoms other than those listed, which are "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.  

Under the General Rating Formula for Mental Disorders, an evaluation of 10 percent is warranted for MDD with psychotic features and anxiety disorder, NOS when the disorder is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 70 percent evaluation for MDD with psychotic features and anxiety disorder, NOS will be assigned where there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

For purposes of considering the evidence in connection with the claim, the Board notes that the Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  A GAF score of 31-40 indicates some impairment in reality testing of communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends unable to keep a job).  A GAF score of 51-60 denotes moderate symptom (e.g. flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or social functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 61-70 denotes some mild symptoms (e.g., depression mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  The Board notes that GAF scores are not included in the most recent American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).

The record includes the VA examination report, VA outpatient treatment records, and lay statements from the Veteran and his wife.  All of these records have been reviewed by the Board, although they will not all be discussed in assessing the rating assigned to the Veteran's psychiatric disability.

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to an initial disability rating in excess of 70 percent for his MDD with psychotic features and anxiety disorder, NOS, for any part of the period on appeal.

Initially, the Board observes that the record on appeal demonstrates that, in addition to the Veteran's service-connected MDD with psychotic features and anxiety disorder, NOS, he has also been diagnosed with having posttraumatic stress disorder (PTSD).  See October 2012 VA examination report.  However, service connection has not been established for his PTSD.  During the October 2012 VA examination, the examiner noted that the Veteran's PTSD "parsimoniously accounts for his symptoms of depression, anxiety, nightmare[s], withdrawal, re-experiencing, and irritability."  However, when asked whether it was possible to differentiate between the symptoms attributable to his PTSD versus the symptoms attributable to his MDD, the examiner responded that it was not possible to differentiate what portion of each symptom is attributable to each diagnosis because symptoms overlap and occur simultaneously.  As noted above, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2008); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  In essence, the examiner appears to indicate that the Veteran's psychiatric symptoms could be associated with both these disorders.  As such, the Board will consider the Veteran's psychiatric symptoms as depicted by the evidence as a whole in rating the service-connected MDD with psychotic features and anxiety disorder, NOS unless clearly attributed to the other nonservice connected disorder.

The Board finds that, in this case, the clinical evidence more closely reflects the criteria for the 70 percent rating.  The Veteran's MDD with psychotic features and anxiety disorder, NOS symptoms include ongoing depressed mood, occupational and social impairment with deficiencies in most areas, anxiety, social isolation, occasional suicidal ideation, and chronic sleep impairment.

VA treatment records dated from 2011 to 2012 reflect that the Veteran began seeking psychiatric treatment soon after his discharge because he was having a difficult time readjusting to non-combat life.  During a September 2011 VA treatment visit, the Veteran reported experiencing anxiety attacks, impaired sleeping, and ongoing crying spells.  During a September 2012 VA treatment visit, the Veteran reported experiencing depressive spells two or three times a week, as well as periodic panic attacks.  The Veteran described himself as a "loner" and stated that he did not have any friends.  He explained that when he was not at work he mostly stayed home and watched television or stayed in his room.  He reported to experience a depressed mood, poor appetite, insomnia, feelings of worthlessness, poor concentration, and occasional suicidal ideation with no plan or intent.  The Veteran stated that he began having depressive symptoms while still on active duty about five years prior, and added that he was treated aboard the ship.  The Veteran also reported experiencing nightmares, intrusive thoughts, distressing recollections, difficulty staying asleep, difficulty concentrating, and symptoms of hypervigilance.

VA afforded the Veteran a VA psychiatric examination in October 2012, at which time the VA examiner determined that the Veteran's symptoms included occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner also observed the Veteran speak with a slight stutter, and noted that he presented as confused, answered an unasked question, and provided contradictory or unintelligible information.  Regarding his personal life, the Veteran reported playing soccer with his daughter, helping her with her homework, taking her to violin practice, and attending church.  The Veteran also reported that he had begun consuming alcohol approximately three drinks a night, which was not determined to be a separate diagnosis.  The VA examiner noted that the Veteran was capable of managing his financial affairs and his cognitive abilities were intact, despite being frequently difficult to understand and demonstrating difficulty in understanding the examiner.  The VA examiner noted that she reviewed the VA claims file, the Veteran's service treatment records (STRs), the Veteran's separation examination, and medical evidence brought to the exam by the Veteran.

VA again afforded the Veteran an examination in March 2013, where, based on a discussion with, as well an evaluation of the Veteran, the claims file, and the VA mental health records, the VA examiner diagnosed him with major depressive disorder, recurrent, severe, with psychotic features and anxiety disorder, not otherwise specified.  At that time the Veteran reported that he experienced three major stressors during service, and, because he displayed symptoms of PTSD, the VA examiner conducted a PTSD diagnostic exam; however, the Veteran's symptoms did not meet the diagnostic criteria for PTSD at the time of the examination.

The Veteran denied mental health treatment or symptoms prior to the military.  He described developing depressive symptoms in 1999 while in Japan, and recalled an incident wherein he had a "nervous breakdown," as he "blew up" and yelled at someone, experienced uncontrollable crying, lack of energy, worthlessness, and depressed mood.  According to the Veteran, he was prescribed antidepressants and diagnosed with depressive disorder NOS at this time.

During the VA examination, the Veteran stated that he was extremely anxious at work and avoids interaction with coworkers because he fears that social interaction will trigger a panic attack.  He also described having daytime fatigue and poor concentration which inhibits his ability to learn his job routine and work procedures.  He also noted that he feels depressed and usually goes to bed when he gets home from work, as it takes all of his energy to get through the workday.

On a personal level, the Veteran reported a strained relationship with his wife and added that he engages in daily alcohol consumption.  He reported that he is close to his mother and his siblings, and although they are not geographically near one another, they remain in contact with him.  He also reported that he dotes on his daughter and assists her with her homework.  

Post-service treatment records from February 2014 to July 2014 reflect that the Veteran has not reported any new symptoms of depression.  To the contrary, treatment records dated in March 2014 indicate that he is future oriented and that he believes the prescribed medication is effective.  In addition, records from a psychotherapy session in April 2014 reflect that the "problem of depression is resolved;" "goal to alleviate depression is accomplished;" and "progress towards goal is significant."  Further, in August 2014, the Veteran's GAF score improved to 60 from 50, and the Veteran reported reduced frequency and intensity of nightmares to less than one night per week.

There is no question that the Veteran's psychiatric disability is productive of a high degree of impairment, as reflected by the 70 percent evaluation currently in effect.  However, the Veteran has not exhibited symptoms such as gross impairment in thought process or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  In this regard, the Veteran continues to experience symptoms of MDD with psychotic features and anxiety disorder, NOS, to include recurring thoughts and nightmares surrounding his in-service experiences, impaired sleep, panic attacks, and socially avoidant behavior manifested through his isolative nature.  Despite these ongoing symptoms, the evidence does not show that the Veteran has exhibited grossly inappropriate behavior or that he has ever behaved in a way that would imply a persistent danger of hurting himself or others.  Although the Veteran reported experiencing thoughts of suicide in the past, he denied any current thoughts of suicide during his more recent VA psychotherapy treatment sessions.  The record does not show that the Veteran has symptoms not listed in the 100 percent criteria that are of like kind to those listed or that his symptoms have ever resulted in total occupational and social impairment.  

Moreover, the more recent medical records reflected an improvement in the Veteran's symptoms.  Indeed, records from the February 2014 psychotherapy treatment session show that the Veteran's "thought content was organized and goal directed; speech was coherent and unimpaired; affect was appropriate and unremarkable; no evidence of excessive agitation or restlessness; sleep was largely unimpaired and restful; no psychotic symptoms such as hallucinations or delusions; mood was euthymic."  The report also reflects "no evidence of suicidality (ideation/plan/intent) or increase in suicide risk factors during the session that warranted explicit suicide risk assessment."  In addition, the treatment report showed that the Veteran did not present any "evidence of dangerousness to others or increase in risk factors that warranted explicit violence risk assessment."

As such, the overall medical evidence of record corresponds more closely with the criteria required for the assignment of a 70 percent disability rating.  The record does not support the assignment of a disability rating in excess of 70 percent for the Veteran's service-connected psychiatric disorder throughout the claim period.  Therefore, the Board finds that the criteria for a 100 percent scheduler disability rating have not been met.

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extraschedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected MDD with psychotic features and anxiety disorder, NOS is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  As noted, the Veteran primarily complains that his psychiatric disorder is manifested by depressed mood, anxiety, sleep impairment, and symptoms of PTSD.  These symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria.  There is no symptomatology or level of impairment shown to have been suffered by the Veteran with regard to his service-connected psychiatric disorder that is not reasonably contemplated by the regular schedular criteria.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Lastly, the Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  It has not been shown or suggested that gainful employment is precluded due to the Veteran's hypertension.  At the March 2013 VA examination, the Veteran stated that he had recently gotten a job as a crane electrician in December 2012 and had been working on a full-time basis ever since.  As noted above, the Veteran did acknowledge some vocational impairment as a result of his depression and anxiety, reporting that he experiences extreme anxiety at work, and that he avoids talking to people because he fears social interaction may trigger a panic attack.  However, the Veteran stated that he was not experiencing problems getting along with people at work, and further added that he had yet to be late to, or miss a day of, work thus far.  While acknowledging the possible effects on his employment, there is no indication that his MDD with psychotic features and anxiety disorder, NOS has a significant effect on his employment.  Furthermore, the Veteran has not contended, and the evidence of record does not reflect, that he is unable to obtain or maintain his employment as a result of his psychiatric disorder.  As such, the Board does not find that a claim for a TDIU has been reasonably raised by the record with regard to his increased rating claim for MDD with psychotic features and anxiety disorder, NOS, and thus the Board finds it unnecessary to consider entitlement at this juncture.  


(CONTINUED ON NEXT PAGE)





ORDER

An initial schedular rating in excess of 70 percent for MDD with psychotic features, anxiety NOS is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


